MEMORANDUM **
Plaintiff-Appellant Alma Solis sued the County of Carson City and several named officers under state and federal law for the use of excessive force. The jury returned a verdict in favor of the defendants. Solis’ only point of appeal is that the magistrate judge erred in excluding evidence of an incident allegedly similar to the subject of this lawsuit. The magistrate judge did not abuse her discretion in ruling that the probative value of the prior act was substantially outweighed by the danger of unfair prejudice.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.